Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
The amendments filed 11/17/21 incorporate the limitations of previous claim 2 into claim 1, and add new claim 24, which is equivalent to previous claim 7. Claims 2 and 7 were indicated as containing allowable subject matter in the office action mailed 8/20/21, and the amended claims are therefore allowable for the reasons stated in the previous office action. 
Amended claim 1 requires both end groups of the fluorine-containing ether to either be a hydroxyl group or to correspond to formulas (2-1) through (2-5), and claim 24 requires that one of the end groups be a hydroxyl group. The R1 end group of Sagata, as discussed in the previous office action, is an amino group and does not meet the limitations of the groups of amended claim 1. One of ordinary skill in the art would not be motivated to modify Sagata to have an end group recited in amended claim 1, since such end groups are outside the scope of the R1 group of Sagata. Furthermore, while the R3 group of Sagata can be various groups which comprise a terminal hydroxyl group, all are part of larger groups comprising additional methylene units and/or additional hydroxy groups, and none of them correspond to end groups where R4 or R5 are hydroxyl groups, as required in claim 24. Claims 1, 24, and their dependent claims are therefore allowable.  
1 segment (corresponding to R3 in claim 1, and the midsection of the end portions of Burns) to comprise at least one perfluoromethyl ether unit (y represents an integer of 1 to 7). Burns, cited in the previous office action, teaches away from the inclusion of perfluoromethyl ether units in column 3 lines 19-25, since they are more flexible that the rigid preferred perfluoroethyl ether units. One of ordinary skill in the art therefore would not be motivated to modify the surface active agent of Burns and Sagata to form the compounds recited in claims 8-13 and 17-19. Claims 14-16 recite compounds where the segments corresponding to the R2 linking group of claim 1 and the intermediate section of the end portion of Burns contain one hydroxyl group each. Burns, as discussed in the rejection, discloses segments comprising two hydroxyl groups each; while Burns leaves room for a segment comprising one hydroxyl group (“at least one hydroxyl group”), Burns does not disclose the specific linking group recited in claims 14-16, which has a structure of –CH2-CH(OH)-CH2–, and the prior art does not give any motivation for substituting this specific linking group into the surface active agent of Burns and Sagata. Claims 8-13 and 17-19 are therefore further distinguished over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771